UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6751



SAMUEL DEWITT MCCOTTER,

                                            Petitioner - Appellant,

          versus


WILLIE SCOTT,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-98-76-5-BO)


Submitted:   November 10, 1998         Decided:     November 30, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Samuel Dewitt McCotter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Samuel Dewitt McCotter seeks to appeal the district court’s

order properly construing his motion as one filed under 28 U.S.C.A.

§ 2255 (West 1994 & Supp. 1998) and dismissing it. We have reviewed

the record and the district court’s opinion and find no reversible

error.     McCotter also seeks review of the transfer of his motion

from the Northern District of Georgia to the Eastern District of

North Carolina. We are without jurisdiction to consider a transfer

order entered by a district court not within our territorial juris-

diction.    See Linnell v. Sloan, 636 F.2d 65, 67 (4th Cir. 1980);

Preston Corp. v. Raese, 335 F.2d 827, 828 (4th Cir. 1964).   Accord-

ingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court. McCotter v. Scott,

No. CA-98-76-5-BO (E.D.N.C. May 8, 1998). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                  2